Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is in response to the Applicant’s Remark and amendments filed on 11/04/2021 for the application 16/388,287 filed on 04/18/2019.
Claims 1, 10, and 16 are presently amended. Claims 1-20 are currently pending for consideration

Response to Amendment and Remark
The applicant's amendments and remarks have been fully and carefully considered, with Examiner's response set forth below.
Applicant remarks that “The Rejection Claims Under §§ 102 & 103” with “… The present amended claims 1, 10, and 16 in contrast, determine relationships between comments separate from the body of the document in a document and edits to the body of the document. The comments and edits are provided separately as input to a model and the model provides the relationship between the comments and edits…”
Applicant's remarks with respect to the amended claims 1, 8 and 15 have been fully considered, however, because the amendments to the claims changed the scope, the following new ground of rejection with Bastide in view of Nelson is presented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	
Claims 1-5, 10, 13, 16-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide et al. (US 20170024374 A1, “Bastide”) in view of Nelson et al. (US 20200293616 A1, “Nelson”).

As to claim 1, Bastide discloses A system comprising: 
a memory to store parameters defining a machine learning (ML) model, the ML model to determine a relationship between an edit, by an author or reviewer, of content of a body of a pre-edit version of a document that alters the content of the body of the pre-edit version of the document resulting in a post-edit version of the document and a comment in the post-edit version of the document, (Bastide: [0036-0037, 0042] an AI QA system (WatsonTM) 100 determines a confidence level to associate with the contents of the TM, of the knowledge base information in a test and training for machine learning for the electronic document contents and the confidence level (i.e. parameters) are stored in knowledge base including both the electronic document contents 310 and relationship associated revision metadata (i.e. edit)… the process checks revision metadata to determine whether the selected section (i.e. pre-edit version) has any revision metadata associated with it, e.g., any comments, revisions, edits, added objects, etc. on the selected section (i.e. post-edit version)).
the comment separate from the body of the post-edit version of the document, by a same or different author or reviewer, regarding the content of the body of the pre-edit version of the document; and (Bastide: [0035] word processor supports one or more document (i.e. pre-edit version) review/revision includes both content (e.g., text, figures, tables, etc.) as well as revision metadata. The revision metadata are the comments, revisions, added objects, etc. that have been added to the electronic document (i.e. post-edit version) by one or more revision authors (revision authors being authors that reviewed/revised the document)… includes the revision author associated with each of the revision metadata items. e.g., comments, revisions, added objects, etc. which can be separately).
processing circuitry to: 
provide the comment, the pre-edit version of the document, and the post-edit version of the document as input to the ML model as input to the ML model, (Bastide: [0034] enhances document input parsing, evaluation and analysis with document revisions (i.e. pre-edit/post-edit versions) and annotations (i.e. comment) to be stored in a memory or data store accessible to the QA system ((WatsonTM) as a ML model).
the post-edit version of the document including the pre-edit version of the document after the edit by the author or reviewer; and (Bastide: [0004] the typical document editing lifecycle includes a group of people creating, editing and reviewing the content included 
However, Bastide may not explicitly discloses all the aspects of the receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment.
Nelson discloses receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment. (Nelson: [0046] The artificial intelligence analyzes received content input, such as physical or electronic documents and other media content, and identify content suggestions from the received content input that correspond to document portions of the document being reviewed… the artificial intelligence (i.e. ML model) generates appropriate annotations from the analyzed content suggestions of edit and associate the annotation to a location (i.e. address/location) within the original content (i.e. body of content) of the document… The document, with the new annotations (i.e. target of the comment) may then be presented to a user, such as the document author, for further review… for receiving content suggestions and correlating the received suggestions to their corresponding portions of the document).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide and Nelson disclosing document’s editing and comments using the machine learning model which are analogous art from the “same field of endeavor”, and, when Bastide’s providing the revision metadata associated with content during the document editing lifecycle using ML model was combined with Nelson’s generating the suggests and annotations associated with a location of a content item, the receive, from the ML model, data indicating whether the edit to the content of the body addresses the comment or a location in the body of the content of the body that is a target of the comment would be obvious. The motivation to combine Bastide and Nelson is to provide a method to improve the efficiency of correlating external content suggestions to original content within the document. (See Nelson [0046]).
As to claim 2, Bastide in view of Nelson discloses The system of claim 1, wherein the data from the ML model indicates at least one of (a) the comment most-related to the edit or (b) a location of the document that is the target of the edit, given the comment. (Nelson: [0107] FIG. 3C shows Annotation contains text stating that mark represents a suggested edit to delete (i.e. edit to the content of the body) the duplicate word "this" 330 with comment 330A (i.e. most-related comment)... If mark has a high confidence score, then annotation is colored differently to indicate that an edit that has already been applied... If however, has a lower confidence score, then is displayed as a pending change (i.e. location in the body) that requires user approval as a target of the edit).
As to claim 3, Bastide in view of Nelson discloses The system of claim 2, wherein the ML model is configured to determine a relevance score between the edit and the comment and provides the data based on the relevance score. (Nelson: [0107] FIG. 3C shows Annotation contains text stating that mark represents a suggested edit to delete (i.e. edit to the content of the body) the duplicate word "this" 330 with comment 330A... If mark has a high confidence score (i.e. relevance score), then annotation is colored differently to indicate that an edit that has already been applied... If however, has a lower confidence score (i.e. relevance score) 340, then is displayed as a pending change (i.e. comment) 340A with data provided that requires user approval).
As to claim 4, Bastide in view of Nelson discloses The system of claim 1, wherein the processing circuitry is further to:  39
determine, based on a pre-edit version of the document and a post-edit version of the document, an action encoding indicating whether the content is the same, removed, or added between content of the pre-edit version and post-edit version of the document by associating content only in the pre-edit version with a first label of removed, associating content only in the post-edit version with a second, different label of added, and associating content in both the pre-edit version and the post-edit version with a third, different label of same; and (Nelson: [0123, 0107, and 0129] identify unmarked edits by comparing the content from the electronic mark-up document (i.e. post-edit version) to the content of the original electronic document (i.e. pre-edit version). Content that has been changed, such as added text or deleted text is marked as a content suggestion… FIG. 3C shows Annotation contains text stating that mark represents a suggested edit to delete (i.e. remove) the duplicate word "this" 330 with comment 330A (i.e. first label of removed) includes 331... 340A to add the correction… If mark has a high confidence score, then annotation is colored differently to indicate that an edit that has already been applied... If however, has a lower confidence score with 335, then is displayed as a pending change 335A with the same data (i.e. a third, different label of same) that requires user approval… FIG. 5 shows Annotation 510 represents a comment type annotation (i.e. a second and different label of added) that corresponds to the document portion corresponding to adding an image within document).
The examiner notes that the “action encoding” as claimed indicated as “the content is the same, removed, or added… of the document” and [0067] of the specification recites “an action encoding indicates the type of edit operation with a particular edit, e.g., adding content, deleting content…” and interpreted as any of the code changed entities in Nelson’s annotation types 330A, 335A, and 340A which are the response action to delete and added.
provide the action encoding with the comment and the edit to the ML model; (Nelson: [0123, 0107, and 0129] identifying the content that has been changed, such as added text or deleted text is marked as a content suggestion… FIG. 3C shows Annotation contains text 
wherein the ML model determines the relationship between the comment and the edit further based on the action encoding. (Nelson: [0069, 0046] artificial intelligence content recognition model using any suitable various machine learning algorithm or architecture… is introduced into a document review process to identify (i.e. determine), from various different types of sources, content suggestions related (i.e. relationship) to electronic documents under review. A content suggestion represents a comment or suggested edit to content within a document under review with various annotations types 710, 715, and 720 in FIG. 7).
As to claim 5, Bastide in view of Nelson discloses The system of claim 4, wherein the ML model is a hierarchical neural network (NN) trained using a supervised learning technique. (Nelson: [0060] the machine learning algorithms include artificial neural networks, deep neural networks, convolution neural networks, recursive neural networks, classifiers, and other supervised or unsupervised machine learning algorithms).
Regarding claims 10, this claim recite the method performed by the system of both claims 1 and 4; therefore, the same rationale of rejection is applicable.
Regarding claims 16, this claim recite the machine-readable medium performed by the system of claim 1; therefore, the same rationale of rejection is applicable.
Regarding claim 13, these claims recite the method performed by the system of claims 5; therefore, the same rationale of rejection is applicable.
Regarding claims 17, and 20, these claims recite the method performed by the machine-readable medium of claims 4, and 5, respectively; therefore, the same rationale of rejection is applicable.

Claims 6-7, 9, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Nelson and further in view of Smith et al. (US 20200133662 A1, “Smith”).
As to claim 6, Bastide in view of Nelson may not explicitly disclose all the aspects of The system of claim 5, wherein the ML model includes an input embed layer that projects words in the edit and the comment to one or more respective vector spaces, a context embed layer to model sequential interaction between content based on the projected edit and comment, a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and an output layer to determine the relationship between the edit and the comment based on the modeled relationship. 
However, Smith discloses wherein the ML model includes an input embed layer that projects words in the edit and the comment to one or more respective vector spaces, a context embed layer to model sequential interaction between content based on the projected edit and comment, a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and an output layer to determine the relationship between the edit and the comment based on the modeled relationship. (Smith: [0042, 0054, 0070] FIG. 2B illustrates the machine learning model 200 to perform inference on input layer 260 (i.e. input embed layer) comprise any of source code, tokens or identifiers, code portions or lines, code variables, Related Text or Content (i.e. projected words), text embeddings (i.e. context embed layer), code embeddings in the source code document with internal parameters… generates an output comprising information and data relevant to comparing, creating, editing documentation such as a relevance score, code component type, text description, docstring, changed code entity, or similar text highlights… The embedding vectors are computed such that tokens or identifiers used in similar contexts have embedding vectors which are close together… determine edits to the related (i.e. relationship) documents from the user and save the edits).
wherein the ML model includes an input embed layer that projects words in the edit and the comment to one or more respective vector spaces, a context embed layer to model sequential interaction between content based on the projected edit and comment, a comment-edit attention layer to model a relationship between the edit and the comment based on the modeled sequential interaction, and an output layer to determine the relationship between the edit and the comment based on the modeled relationship would be obvious. The motivation to combine Bastide in view of Nelson and Smith is to provide a method for creating, updating, and referencing code documentation as code changes during programming and development effectively.  (See Smith [0002]).
As to claim 7, Bastide in view of Nelson and in view of Smith discloses The system of claim 6, wherein the context embed layer determines a similarity matrix based on the edit and the comment, (Smith: [0054] tokens or identifiers are converted to pre-computed embedding vectors… computed (determine) such that tokens or identifiers used in similar contexts (similarity) have embedding vectors which are close together).
wherein the similarity matrix that indicates how similar content of the edit is to content of the comment. (Smith: [0078] Relevance of content from the data sources are determined by a machine learning model… A topic vector (i.e. similarity vector) of an item of content from the data sources is compared to a topic vector of the section of documentation to produce a relevance (i.e. similarity) score).
As to claim 9, Bastide in view of Nelson discloses The system of claim 1, 
wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document. 
Smith discloses wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document. (Smith: [0113, 0117, and 0061] Processing device 902 are one or more special-purpose processing devices such as an application specific integrated circuit (ASIC)… with a digital signal processor (DSP)… configured to execute instructions with a signal to an application for performing the operations that generated the document… the signal as bits, values, elements, symbols, characters, terms, numbers… indicates the modifications to the code portion applied in the source code).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Nelson and Smith disclosing document’s editing and comments using the machine learning model which are analogous art from the “same field of endeavor”, and, when Smith’s digital signal processor provides a signal to an application to signal the code changes of the document was combined with Bastide in view of Nelson’s generating the suggested annotations associated with a content item, the claimed limitation on the wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document would be obvious. The motivation to combine Bastide in view of Nelson and Smith is to provide a method for creating, updating, and referencing code documentation as code changes during programming and development effectively.  (See Smith [0002]).
Regarding claims 14-15, these claims recite the method performed by the system of claims 6-7, respectively; therefore, the same rationale of rejection is applicable.

Claims 8 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Nelson and Smith and further in view of Elkaim et al. (US 20180260416 A1, “Elkaim”).
As to claim 8, Bastide in view of Nelson and Smith discloses The system of claim 7, 
However, Bastide in view of Nelson and Smith may not discloses all the aspects of the wherein the comment-edit attention layer determines a normalized probability distribution of the similarity matrix combined with the action encoding.
Elkaim discloses wherein the comment-edit attention layer determines a normalized probability distribution of the similarity matrix combined with the action encoding. (Elkaim: [0431] An adapted similarity measure is defined with the model component… applied directly… by a normal distribution (normalized probability distribution) over attribute values of the feature sets consist of a collection of numerical values representing the mean vector and covariance matrix for each attribute… a similarity measure (i.e. similarity matrix) over these values… taking the measure to be the sum (i.e. action decoding) of the Euclidean distance between the mean vectors in each attribute).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Nelson and Smith and Elkaim disclosing document’s editing and comments using the machine learning model which are analogous art from the “same field of endeavor”, and, when Elkaim’s adapted similarity measure is defined by a normal distribution over attribute values of the mean vector and covariance matrix was combined with Bastide in view of Nelson and Smith’s generating the suggested annotations associated with a content item, the claimed limitation on the wherein the processing circuitry is further to provide a signal to an application that generated the document, the signal indicating a modification to the document would be obvious. The motivation to combine Bastide in view of Nelson and Smith and Elkaim is to provide a method for receiving feedback about the relevance of the presented images from the user and present a new set of images taking account of the feedback effectively. (See Elkaim [0002]).

Claims 11-12, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bastide in view of Nelson and in view of Jia (US 10244286 B1, “Jia”).
As to claim 11, Bastide in view of Nelson discloses The method of claim 10, 
However, Bastide in view of Nelson may not explicitly disclose all the aspects the wherein the ML model is trained based on at least one of a comment ranking loss function or an edit anchoring loss function. 
Jia discloses wherein the ML model is trained based on at least one of a comment ranking loss function or an edit anchoring loss function. (Jia: [col 11, ln 27-40] a machine learning software module is trained using the recommendation feature vector to minimize a cost function (i.e. loss function) (e.g., Root Mean Square Error (RMSE)) between a predicted rating value and known rating value using one or more of the machine learning techniques: logistic regression, random forest, or deep neural network... determine a best machine learning model… save to database for use in subsequent recommendation estimation and ranking functions (i.e. loss function for any feature)).
Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that with both Bastide in view of Nelson and Jia disclosing document’s editing and comments using the machine learning model which are analogous art from the “same field of endeavor”, and, when Jia’s trained various ML models using a cost function was combined with Bastide in view of Nelson’s generating the suggested annotations associated with a content item, the claimed limitation on the wherein the ML model is trained based on at least one of a comment ranking loss function or an edit anchoring loss function 
As to claim 12, Nelson in view of Nelson and Jia discloses The method of claim 11, wherein the ML model is trained based on both the comment ranking loss function and the edit anchoring loss function. (Jia: [col 11, ln 27-40] a machine learning software module is trained using the recommendation feature vector to minimize a cost function (i.e. loss function) (e.g., Root Mean Square Error (RMSE)) between a predicted rating value and known rating value using one or more of the machine learning techniques: logistic regression, random forest, or deep neural network... determine a best machine learning model… save to database for use in subsequent recommendation estimation and ranking functions (i.e. loss function for any feature)).
Regarding claims 18-19, these claims recite the machine-readable medium performed by the method of claims 11-12, respectively; therefore, the same rationale of rejection is applicable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 5712728352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENQ-KANG CHU/Examiner, Art Unit 2176                                                                                                                                                                                                        
/ARIEL MERCADO/Primary Examiner, Art Unit 2176